Citation Nr: 0102513	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  94-16 719	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from September 1967 to June 
1971.  This appeal arises from a June 1992 rating decision, 
in which the RO, among other things, denied service 
connection for PTSD.  In November 1993, the veteran was 
accorded a hearing before a hearing officer at the RO.  A 
transcript of this hearing is included in the claims folder.  
In May 1997, the Board of Veterans' Appeals (Board) remanded 
this issue to the RO.  In May 2000, the veteran was accorded 
a hearing before the undersigned Member of the Board.  A 
transcript of this hearing is included in the claims folder.  



FINDINGS OF FACT

1.  The record contains several medical diagnoses of PTSD 
which are based upon stressful events reported by the veteran 
to have occurred during his active service.  

2.  The veteran did not engage in combat with the enemy and 
the stressful events which he claims to have experienced 
during service have not been corroborated by service records 
or any other credible supporting evidence.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.304(f) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the veteran's DD Form 214 ("Armed Forces of the 
United States Report of Discharge and Separation") shows 
that the civilian occupational specialty related to his 
primary military occupational specialty was cook.  His 
decorations include the Vietnam Service Medal and the Vietnam 
Campaign Medal.  The DD Form 214 does not show that the 
veteran received any combat awards or decorations.  

The veteran's service medical records show that, in February 
1970, while in Vietnam, he sought treatment for what a 
military health care provider described as a personal matter.  
The examiner noted that the veteran had difficulty with his 
aggressiveness, arising from passive-dependent personality 
traits.  This reportedly led to an incident with a fellow 
sailor in which unspecified items were thrown, but from which 
no injuries resulted.  The examiner characterized this 
incident as a "typical outburst" which was attributed to 
the veteran becoming increasingly caught up in problems 
stemming from his poor acceptance by others.  On clinical 
evaluation, the veteran was in a depressed mood.  Eye contact 
was fair.  He had no demonstrable thought process deviation, 
associations were easily followed, and his speech was 
coherent.  The examiner's impression was of a passive-
dependent personality.  It was further noted that the veteran 
had had a successful tour of duty to date, and would probably 
be able to continue.  The examiner opined that the veteran 
would require a fair amount of support.  The examiner also 
prescribed Librium for anxiety.  The service medical records 
do not contain any reported complaint, diagnosis or treatment 
for an acquired psychiatric disorder.  During his separation 
examination in June 1971, no abnormalities were reported with 
regard to the veteran's skin or on psychiatric evaluation.  

On VA medical examination of the veteran in November 1971, 
neuropsychiatric evaluation was normal.  His skin was 
described as clear.  

In a written statement dated in January 1991, the veteran 
asserted a claim of service connection for PTSD, and he 
indicated that he had been receiving medical treatment for 
this disorder at the VA Medical Center in West Haven, 
Connecticut (West Haven VAMC), since April 1990.  

Records of VA medical treatment of the veteran, dating from 
September 1987 to January 1989, were associated with the 
claims folder in April 1992.  Medical notes, dated in 
September 1987 and January 1988, indicate that he was 
attending meetings of a psychiatric therapy group at the 
mental health clinic.  No diagnosis was reported.  

A report of VA hospitalization at West Haven VAMC, dated in 
October 1991, indicates that, secondary to the veteran's 
service in Vietnam in 1969-1970, he experienced symptoms 
including flashbacks, and decreased comprehension and 
concentration.  Following clinical evaluation, the examiner's 
diagnoses included Axis I: PTSD.  

A report of an October 1991 VA neuropsychological evaluation 
noted that the veteran was diagnosed with PTSD in 
approximately 1988.  Following clinical evaluation, the 
psychologist concluded that clinical testing of the veteran 
showed evidence of what was described as an idiosyncratic 
cognitive-interpersonal style and mild difficulties with 
concentration and psychomotor speed.  No assessment of an 
acquired psychiatric disorder was reported.  

In a June 1992 rating decision denying the veteran's claim of 
service connection for PTSD, the RO noted that, although PTSD 
had been diagnosed, the diagnosis was unsupported by 
identifiable and verifiable stressors.  

In a written statement, dated in September 1992, the veteran 
expressed his belief that records would show that he was 
evacuated by helicopter to a medical facility identified as 
the "Third Field Hospital" in September 1969, from aboard a 
U.S. Navy gunboat which had been damaged by enemy rocket 
attack.  He added that he had been receiving medical 
treatment for PTSD from West Haven VAMC and a facility 
identified as "Family Services of Central Connecticut" for 
two years.  

Records of VA medical treatment of the veteran, dating from 
August 1991 to March 1993, include a June 1992 medical note, 
in which an examiner reported that the veteran gave a history 
of prior trauma in Vietnam.  The veteran indicated that he 
had taken an unofficial ride aboard a river patrol boat which 
was damaged by an enemy rocket.  The examiner indicated that 
the veteran reported that five persons were killed.  The 
veteran was also given a gun, which he was told was empty.  
He pointed the gun at a Vietnamese child with whom he was 
angry.  When he subsequently pulled the gun's trigger, it 
discharged into the air.  

At a hearing before a hearing officer at the RO in November 
1993, the veteran presented a letter from an individual whose 
full name appears in the hearing transcript, but who is 
referred to herein by the initials "D.M."  The letter from 
D.M. explained that D.M. was assigned to a unit he identified 
as "River Division 553".  D.M. expressed his surprise that 
the Navy would have assigned a cook to the unsecured area in 
which D.M.'s unit operated.  While D.M. and his comrades were 
grateful to receive hot meals, they were concerned about 
their location and having to provide additional security to 
protect their cook (the veteran).  D.M.'s letter made no 
reference to the veteran performing duties aboard river 
patrol boats.  

The veteran testified that, after hearing complaints from 
various persons who served aboard river patrol boats, he was 
invited to unofficially board a boat to experience conditions 
himself.  He was injured while aboard a river patrol boat 
when the boat was damaged by an enemy rocket.  The veteran 
displayed photographs at the hearing, and photocopies of the 
photographs are included in the record.  He indicated that 
the photocopies of the photographs which he submitted 
depicted damage sustained by the boat.  He testified that 
another photocopy of a photograph showed a large dark patch 
on his chest, which he said was a burn injury he sustained on 
his chest as a result of the attack.  He further stated that 
he pointed a gun at a civilian child with whom he was angry, 
after being told that the gun was not loaded.  When the gun 
discharged after he subsequently pulled its trigger, the 
veteran said he experienced feelings of stress because he 
feared that he had killed or injured the boy.  

Additional records of VA medical treatment of the veteran 
submitted after the hearing at the RO, include records dated 
from August 1991 to October 1991, and these records reflect 
medical treatment and diagnoses of PTSD.  

The record contains a written request from the RO for a VA 
examination of the veteran.  The request is dated in January 
1994, and directed that the veteran be scheduled for a VA 
examination to specify any psychiatric diagnoses and 
stressors supporting the diagnoses, pursuant to the Third 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-III).  The 
request additionally directed that the claims folder be made 
available for the examiner's review in connection with the 
examination.  

On February 1994 VA psychiatric examination, the veteran 
reported that he entered the U.S. Navy in 1967, and was 
trained as a cook.  He was sent to a large military supply 
base approximately 27 miles from Saigon, where he performed 
duties as a "line cook".  At one point, he was assigned to 
temporary duty for approximately three months, with the 513th 
River Division.  He was sent to a base which served 
approximately 14 river patrol boats manned and supported by 
approximately 100 people.  He cooked for these 100 people, 
from a Quonset hut with a field kitchen.  The supply base was 
essentially a fuel storage area for river patrol boats and a 
camp for South Vietnamese (ARVN) soldiers.  When asked to 
describe stressful events he experienced, the veteran 
explained that there was a persistent problem with 
individuals he described as "infiltrators"; ARVN soldiers 
who would attempt to steal rations.  At one point, the 
veteran found himself required to detain an ARVN soldier at 
gunpoint until the infiltrator could be released to an ARVN 
commander.  The veteran stated that detaining the ARVN 
soldier was a stressful experience.  He also indicated that 
he could see firefights in which aircraft gunships were 
involved.  The examiner reported that, when requested to 
clarify his experience in witnessing the firefights, the 
veteran acknowledged that he was not injured himself, he did 
not see anyone else injured, and he was at a considerable 
distance from the firefights involving aircraft gunships.  He 
also indicated that he wanted to use a firearm to deter 
individuals whom he believed were stealing rations.  After 
being told that the firearm was not loaded with live 
ammunition, he discharged the weapon and realized that it had 
contained a blank round.  A paper wad was discharged from the 
firearm, striking an individual in the shoulder.  The veteran 
indicated that, while the individual was not injured, he felt 
traumatized because the person could have been injured or 
killed.  He gave a history of having been on an unofficial 
trip aboard a river patrol boat, which was damaged by enemy 
fire.  He stated that he sustained a burn injury to his right 
chest and he was medically evacuated to a field hospital.  
When the examiner asked to see the site of the burn injury, 
the veteran replied that there was no scar.  He complained 
that a commander would not acknowledge that he had been 
aboard the damaged river patrol boat, and the commander 
refused to recognize that he had earned a "Purple Heart" 
medal.  The examiner added that, on review of the veteran's 
service medical records, it was noted that the veteran had 
been involved in some sort of altercation in a kitchen with 
another cook.  The examiner noted that the veteran had 
subsequently diagnosed as having a passive-dependent 
personality disorder.  The examiner opined that the military 
examiner's diagnosis remained the correct diagnosis, and that 
diagnosis was also consistent with the veteran's pre-military 
history.  The examiner concluded that the criteria for a 
diagnosis of PTSD had not been met.  

Service personnel records subsequently added to the claims 
folder confirmed that the veteran's military service included 
service in Vietnam from July 1969 to July 1970.  The service 
personnel records do not show that the veteran received any 
combat awards or decorations.  

In a letter, dated in July 1994, a VA psychiatrist indicated 
that the veteran had recalled seeing bodies and body parts 
washed ashore after river skirmishes in Vietnam.  He 
indicated that he was aboard a river patrol boat which 
exploded, leaving three survivors from among the seven 
persons aboard the boat.  He described an episode in which he 
accidentally fired a grenade toward an occupied house.  This 
did not result in injury to anyone.  The veteran explained 
that he caught a Vietnamese soldier trying to steal food.  
The man was later turned over to a Vietnamese commander.  The 
veteran stated that he had heard tortured screams that night, 
and never saw the soldier again.  He also described an 
incident in which he initially feared he might have wounded 
or killed a child by discharging a firearm he believed was 
unloaded.  

Additional records of VA medical treatment of the veteran 
include an April 1996 report of outpatient medical treatment 
at the VA Medical Center in Northampton, Massachusetts 
(Northampton VAMC).  The veteran repeated the stressors 
reported on the VA psychiatric examination of February 1994.  
He reported that he was rendered unconscious by an explosion 
aboard a river boat patrol which killed most of the crew.  
The examiner's impression was of probable PTSD.  

In a statement, dated in April 1997, and submitted by the 
veteran's representative, it was asserted that the February 
1994 VA psychiatric examination of the veteran was inadequate 
because the examiner did not have records of prior medical 
treatment of the veteran available for review in connection 
with the examination.  The representative further contended 
that the examination was inadequate because the examiner 
applied the diagnostic standards of DSM-III, rather than the 
diagnostic criteria contained in the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  The representative 
noted that, an April 1996 report of outpatient treatment of 
the veteran contained an examiner's impression of probable 
PTSD.  The representative additionally contended that the 
veteran's report of having been injured in an attack on a 
river patrol boat was capable of verification, but no effort 
had been made to verify this stressor.  

In May 1997, the Board, citing the evidence of record, noted 
that there was conflicting evidence as to whether the veteran 
has PTSD.  The Board further indicated that the medical 
diagnoses of PTSD did not provide statements identifying the 
veteran's stressors or his PTSD symptoms, and the veteran had 
not furnished objective evidence verifying stressors 
supporting the diagnosis of PTSD.  The Board concluded that 
additional development of the evidence remained to be 
accomplished.  Specifically, the Board directed that the RO 
attempt to verify the stressful incidents to which the 
veteran had referred with the United States Army and Joint 
Services Environmental Support Group (ESG).  (This office has 
since been re-designated as the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR).)  The remand 
directed that if, and only if, the RO determined that the 
record established the existence of a stressor or stressors, 
the veteran was to be accorded a VA examination by a board of 
two VA psychiatrists, if available, who have not previously 
examined the veteran to determine the diagnoses of all 
acquired psychiatric disorders present.  The RO was 
instructed to inform the examiners that only those stressful 
events which had been verified could be considered regarding 
whether exposure to a stressor had resulted in psychiatric 
symptoms.  

In a written statement, dated in June 1997, the veteran 
indicated that he had received medical treatment at Family 
Services of Central Connecticut, as well as the VA outpatient 
clinic in Springfield, Massachusetts.  Extensive, additional 
records of VA medical treatment of the veteran, including 
duplicates of records described above, were subsequently 
associated with the claims folder.  The records reflect 
treatment of the veteran for several disorders, including 
PTSD.  

In an electronic mail message dated in February 1999, the 
veteran indicated that he had been able to verify his 
stressors through records contained in the National Archives.  
He further stated that, in August 1998, he had completed four 
months of inpatient VA medical treatment for PTSD at the VA 
Medical Center in Northport, New York (Northport VAMC).  

A VA hospital discharge summary, reflecting medical treatment 
of the veteran from April 1998 to August 1998, at Northport 
VAMC, was subsequently associated with the claims folder.  
The veteran gave a history of having discharged a weapon into 
a house full of sleeping people while in Vietnam.  He 
reported that, six months into his service in Vietnam, he had 
a psychotic episode in which he began to throw knives.  He 
was then seen by a psychiatrist and treated with Librium.  
The veteran stated that he subsequently was required to 
testify against a senior enlisted person who was illegally 
diverting money from slot machines on base.  As punishment 
for his testimony, the veteran thought he had been sent down 
river, and he had resumed drinking heavily in an attempt to 
calm himself.  The examiner noted that, during the veteran's 
hospitalization, he demonstrated symptoms of PTSD, with 
nightmares, flashbacks, intrusive thoughts and an inability 
to experience feelings and express anger in an appropriate 
fashion.  

In April 1999, the veteran submitted additional evidence in 
support of his claim.  In a written statement, he indicated 
that, in November 1969, he was aboard a river patrol boat on 
which two other men (whose names are fully identified in the 
record but, who are referred to herein by the initials 
"R.K." and L.H.") were killed.  The fatalities occurred 
when the boat was struck by an enemy rocket.  Copies of 
military monthly historical summaries, for October 1969 and 
November 1969, from the office of the Commander of U.S. Naval 
Forces, Vietnam, were also associated with the record.  Both 
the October 1969 and November 1969 monthly summaries describe 
activities of river patrol boats assigned to River Division 
553.  The October 1969 report noted that, after one incident, 
body parts were observed floating in the river.  The report 
for November 1969 indicates that on the morning of 16-17 
November, a single river patrol boat observed sampans 
carrying enemy soldiers near its position.  The river patrol 
boat fired upon the sampan, but the river patrol boat was 
itself struck almost immediately by an enemy rocket.  The 
river patrol boat subsequently joined another friendly vessel 
and both vessels came under what was described as heavy 
automatic weapons fire from both river banks.  Friendly 
casualties included two U.S. personnel killed, two others 
slightly wounded, and one Vietnamese seriously wounded.  The 
evidence includes casualty reports listing several U.S. naval 
personnel killed between November 1969 and October 1970.  
R.K. was reported killed in action on November 16th, as a 
result of shrapnel wounds received from enemy heavy automatic 
weapons and rocket fire from both river banks.  L.H. was 
reported as killed in action on November 16th, as a result of 
hostile artillery, rocket or mortar fire.  The record also 
includes a photocopy of a photograph, which the veteran 
indicated was taken in November 1969 and depicts R.K. prior 
to his death.  

The record also contains two letters from USASCRUR, dated in 
June 1999 and August 1999, in connection with the evidence 
described above.  The August 1999 letter indicated that the 
USASCRUR was unable to locate additional information 
concerning the stressful events which the veteran has 
described.  

In a letter from the RO, dated in January 2000, it was stated 
that the veteran had indicated in an electronic mail message 
in November 1999 that he would obtain and submit records from 
Family Services of Central Connecticut in connection with his 
claim, but no further information had been received from the 
veteran regarding these records.  

In a written statement filed in May 2000, in support of the 
veteran's PTSD claim, his representatives asserted that the 
veteran has satisfied the criteria for an award of service 
connection for PTSD.  The representatives noted that the 
veteran has been diagnosed with PTSD.  The representatives 
further contended, in effect, that the stressful events 
reported by the veteran actually occurred; that he was 
assigned to an area of combat, and that the veteran was 
present aboard a river patrol boat which was damaged by enemy 
fire.  The representatives cited the holding of the United 
States Court of Appeals for Veterans Claims (Court) in Suozzi 
v. Brown, 10 Vet. App. 307 (1997), and asserted that, in this 
case, as in Suozzi, the veteran has submitted documents in 
connection with his account of stressful events, which "when 
viewed most favorably", support his account.  

At a hearing before the undersigned in May 2000, the veteran 
submitted additional evidence with a waiver of initial review 
by the agency of original jurisdiction.  This evidence 
included photocopies of two letters which the veteran wrote 
to his parents while in Vietnam.  The letters discussed the 
veteran's assignment to River Division 554 and mentioned 
certain locations to which he anticipated being sent.  
However, neither letter referred to the stressor events which 
the veteran has described.  The veteran testified that R.K., 
who was killed in the attack on the river patrol boat, had 
been one of his closer friends.  The veteran stated that 
river patrol boats of the type with which he was familiar, 
were manned by a crew of from five to nine persons.  He did 
not recall many names of those with whom he served in the 
military but, he said he remembered R.K., and he said he had 
been able to use R.K.'s name as a starting point in 
researching evidence regarding his stressors.  The veteran 
additionally testified that he was exposed to tracer fire at 
night, he slept in close proximity to the river, which was 
mined, and he saw body parts and bodies in the river.  He 
described the incident in which he feared he had shot and 
injured or killed a boy with a firearm which the veteran 
believed to be unloaded.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
shown directly, or for certain "chronic diseases" such as 
psychoses, is presumed, if the disease manifested to a degree 
of 10 percent or more within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  
Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2000).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2000).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy".  See 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (2000); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in 
combat, a determination that is to be made on a case-by-case 
basis, requires that the veteran have personally participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service".  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of his alleged stressor.  Instead, the record must contain 
evidence that corroborates his testimony or statements.  
Zarycki, 6 Vet. App. at 98.  

In this case, the record contains several diagnoses of PTSD.  
Therefore, the first of the required elements for granting a 
claim of service connection for PTSD is present.  The October 
1991 report of VA hospitalization of the veteran at West 
Haven VAMC described the veteran's psychiatric symptoms as 
secondary to his service in Vietnam.  This medical report 
links the veteran's psychiatric symptoms to his experiences 
in service.  Therefore, the third requirement for granting 
service connection for PTSD is satisfied.  

What is missing is credible supporting evidence that the 
claimed, in-service stressors actually occurred.  The veteran 
has referred to several stressors during the pendency of his 
claim, most notably an incident involving his discharge of a 
firearm in such a way as to cause him to think he might have 
injured or killed a civilian, and his presence aboard a river 
patrol boat which was damaged by enemy rocket fire, in an 
episode which killed several persons aboard the boat.  
However, the veteran did not have a combat-related military 
occupational specialty.  While he may have been present in 
locations at which fights with the enemy occurred, the 
veteran was not himself assigned to combat duties, and he did 
not receive any combat awards or decorations.  Accordingly, 
the Board concludes that the veteran did not engage in combat 
with the enemy.  As such, his lay testimony, in and of 
itself, is not sufficient to establish the occurrence of the 
stressors which he has cited.  

With regard to the incident involving the veteran's discharge 
of a firearm pointed at a civilian, other than the veteran's 
statements, there is no credible supporting evidence that 
this incident, along with various other incidents which the 
veteran has described (such as his claimed exposure to tracer 
fire at night, and his detaining of an ARVN soldier for 
stealing), actually occurred.  Further, during the pendency 
of the veteran's claim of service connection for PTSD, no 
source has been identified which would permit independent 
verification of such events as the veteran's discharge of a 
firearm, his exposure to tracer fire, and his detaining of an 
ARVN soldier for stealing.  Therefore, the Board concludes 
that the foregoing events are not capable of independent 
verification.  

With regard to the river patrol boat incident, the veteran 
has submitted evidence that two individuals (L.H. and R.K.) 
were killed while serving aboard a U.S. Navy river patrol 
boat in November 1969.  However, there is no credible 
supporting evidence that the veteran was present during this 
episode.  The veteran's representatives have cited the 
Court's holding in the Suozzi case in support of their 
argument that the veteran's involvement in this river patrol 
boat incident has been adequately verified.  In Suozzi, the 
Court concluded that, evidence showing that the claimant's 
company received heavy casualties during an enemy attack in 
Vietnam was sufficient to establish the claimant's personal 
involvement in the claimed stressor event.  However, this 
case is clearly distinguishable from the Suozzi case.  In 
this case, unlike Suozzi, it is undisputed that the veteran 
was not assigned to duty aboard a river patrol boat which was 
the subject of an enemy rocket attack in November 1969, and 
he was not aboard the boat in any official capacity.  
Therefore, absent corroborating evidence, it may not be 
presumed that the veteran was present aboard the river patrol 
boat at the time of the November 1969 enemy rocket attack.  

The Board further notes that the veteran's statements with 
regard to the river patrol boat incident have not been 
consistent.  For example, the veteran testified at his 
hearing in November 1993, that he sustained a burn injury 
when the river patrol boat was attacked.  He testified that a 
photograph showed a dark patch, which was a burn injury on 
his chest.  However, his skin was normal on separation 
examination in June 1971, his skin was normal on his initial 
post-service VA examination in November 1971.  When a VA 
examiner asked the veteran if he could examine the site of 
the burn during his VA psychiatric examination in February 
1994, the veteran replied that there was no scar.  

In his testimony before the undersigned in May 2000, the 
veteran indicated that river patrol boats of the type with 
which he was familiar carried crews of from five to nine 
people.  In a June 1992 VA medical note, it was indicated 
that the veteran had reported that five persons were killed 
aboard the river patrol boat.  In a July 1994 letter, a VA 
psychiatrist stated that the veteran had recalled that of 
seven persons aboard the boat, only three remained after the 
river patrol boat was struck by enemy fire.  In an April 1996 
report of outpatient medical treatment of the veteran at the 
Northampton VAMC, it was reported that most of the crew 
aboard the river patrol boat were killed when the boat was 
attacked.  The foregoing statements stand in contrast with 
the official U.S. military monthly historical summary report 
of the November 1969 river patrol boat incident, which, as 
noted above, indicated that two U.S. personnel were killed, 
two others were slightly wounded, and one Vietnamese was 
seriously wounded.  

The veteran has stated that he was medically evacuated to the 
Third Field Hospital after he was injured aboard a river 
patrol boat.  However, the service medical records do not 
show that he was medically evacuated to the Third Field 
Hospital in or about November 1969, after sustaining injuries 
aboard a river patrol boat.  

The veteran stated that, although he could not remember the 
names of some of those persons involved in stressful events 
which occurred during his service, he particularly remembered 
R.K., who was among those persons to whom the veteran was 
closest.  However, the veteran never referred to R.K. by name 
until additional military records were associated with the 
claims folder in 1999.  

The letter from D.M., which was submitted by the veteran at 
his hearing before a hearing officer at the RO in November 
1993 indicated that the veteran was assigned as a cook for 
crews of river patrol boats.  However, the letter does not 
show that the veteran was unofficially aboard river patrol 
boats on any particular dates, to include the November 1969 
attack which he has cited among the stressful events in which 
he was involved.  

Given all of the foregoing, the Board concludes that there is 
no independent, credible supporting evidence of the veteran's 
presence aboard the river patrol boat, and this stressor has 
not been verified.  Furthermore, the stressors cited by the 
veteran do not appear to be capable of verification.  In this 
regard, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim and redefines the obligations of VA with 
regard to the duty to assist claimants in the development of 
their claims.  With regard to VA's duty to assist in the 
development of claimant's claims, the VCAA does not impose 
upon VA a requirement to assist a claimant in obtaining 
evidence if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 __ (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In this case, it does not appear that additional 
development will aid in substantiating the veteran's 
assertions regarding his claimed stressors.  

Absent the presence of a confirmed, in-service stressor in 
this case, the Board's May 1997 remand instruction that the 
veteran be accorded a VA psychiatric examination was not 
applicable, because the remand directed that the veteran be 
accorded a VA psychiatric examination if and only if a 
stressor or stressors were verified.  

Additionally, the Board notes that, while a personality 
disorder was diagnosed during the veteran's service, a 
personality disorder is not considered a disease or injury 
under applicable legislation.  In light of all of the 
foregoing, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of service connection 
for PTSD.  Although the veteran is entitled to the benefit of 
the doubt when the evidence supporting a grant of his claim 
and the evidence supporting a denial of his claim are in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1990).  Accordingly, the claim of service 
connection for PTSD must be denied.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

